Civil action tried upon the following issues:
"1. Is the defendant indebted to the plaintiff, and if so, in what amount? A. `Nothing.'
"2. Is the plaintiff indebted to the defendant, and if so, in what amount? A. `Nothing.'"
Judgment on the verdict, taxing the plaintiff with costs, from which he appeals. *Page 778 
The trial of this cause reduced itself to a controversy over issues of fact, which the jury alone could determine. A careful perusal of the record convinces us that the case has been tried substantially in accordance with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to require another hearing. The verdict and judgment will be upheld.
No error.